Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2006/0211579) in view of Porta (US 4546798) and Fujii (US 2009/0142616).
Yamaguchi teaches a thermal insulated multi walled pipe for superconducting power transmission (abstract, para. 0001) comprising a superconducting member (cable; abstract) a multi walled pipe that houses the superconducting cable (#105, 106; 
Yamaguchi fails to teach the at least one of the plurality of straight pipes has, at a surface thereof, a zinc or zinc alloy-plated layer having an average spangle size of 2.0 mm or less.
Porta, however, teaches a vacuum insulated pipeline section for housing a superconductor line (abstract, col. 1, lines 25-40) wherein surfaces of the pipes are plated with zinc for the purpose of improving thermal insulation properties (col. 5, lines 10-20).
Additionally, Fujii teaches a plating layer comprising Zn wherein a spangle size of 0.5 mm or more provides good workability (para. 0020).
Therefore, it would have been obvious to one of ordinary skill in the art to provide surfaces of the pipes of Yamaguchi plated with zinc having a spangle size of 0.5 mm or more in order to provide thermal insulation properties and good workability as taught by Porta and Fujii, respectively. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2006/0211579) in view of Porta (US 4546798) and Fujii (US 2009/0142616) and Ashibe (US 2007/0137881).
Yamaguchi teaches a product as described in claim 1, but fails to teach a resin coating layer is provided on an outer surface of an outermost straight pipe of the plurality of straight pipes.

Therefore, it would have been obvious to one of ordinary skill in the art to provide a layer of resin is provided around the periphery of the thermal insulation pipe of Yamaguchi in order to provide anticorrosion as taught by Ashibe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735